Copy of a remisión of a fine in the case of Joseph Watson
filed 21. april 1812.
[Case 349, Paper 4]
James Madison President of the United States of America. To all who Shall See these presents Greeting:
Whereas Joseph Watson of the Michigan Territory, having been employed as an assistant in enumerating the inhabitants of a part of that territory under the act entitled “An act providing for the third census, or enumeration of the inhabitants of the United States,” incurred a penalty of two hundred dollars for making a false return of the enumeration aforesaid to the Secretary of the territory, and judgment having been obtained against him for the Same in due form of law: and Whereas it is represented to me that the offence aforesaid proceeded rather from circumstances over which the Said Joseph Watson could have no controul, than a wilfull neglect on *356his part: Now be it known that I James Madison, President of the United States of America, in consideration of the premises and other good causes, do hereby grant to the Said Joseph Watson a remisión of the Said penalty; requiring that all further prosecutions by reason thereof be forthwith Stayed and discharged.
In testimony whereof I have hereunto Set my hand, and caused the Seal of the United States to be affixed to these presents the twenty Seventh day of March A. D. 181a, and of the Independence of the United States the thirty Sixth. (Signed) James Madison
(Signed) James Monroe Secretary of State.
I certify the foregoing to be a true copy from the original exhibited to me by Joseph Watson this twenty first day of april one thousand eight hundred twelve. Peter Audrain elk. S. C. T. M.

[In the handwriting of Peter Audrain]